PER CURIAM.
This case was tried before the Circuit Judge without a jury. At the completion of the trial the Judge entered a judgment awarding damages to the appellees, plaintiffs below.
It is well established that when a judge sits as both the trier of the facts and of the law, his findings of fact on appeal are considered in the same light under the law as if they were considered by a jury.
The judgment comes to us clothed with a presumption of correctness and the appellant in order to prevail must clearly demonstrate reversible error.
The record on appeal contains competent substantial evidence to support the judgment appealed and the appellant has failed to demonstrate reversible error.
Affirmed.
ALLEN, Acting C. J., and PIERCE and HOBSON, JJ., concur.